                                                   Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 1 of 7




                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Zoe Fenn Old, as Personal
                                            Representative of the Estate of Forrest Burke Fenn
                                         10
                                         11
                                                                       UNITED STATES DISTRICT COURT
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                               DISTRICT OF ARIZONA
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
             FOURTH FLOOR




                                         14   Brian Erskine,                                   No. 3:20-cv-08123-PCT-JJT
SACKS TIERNEY




                                         15                       Plaintiff,
                                                    v.
                                         16
                                                                                               REPLY IN SUPPORT OF
                                         17 The Estate of Forrest Burke Fenn,                  DEFENDANT’S MOTION FOR
                                            by and through its Personal Representative,        AWARD OF ATTORNEYS' FEES
                                         18 Zoe Fenn Old,
                                                                Defendant.
                                         19
                                         20
                                         21          On February 12, 2021, Defendant Zoe Fenn Old, as the Personal Representative of
                                         22   the Estate of Forrest Burke Fenn (the "Estate"), filed a Motion for Award of Attorneys'
                                         23   Fees [Doc 49] in compliance with the extensive and detailed requirements of LRCiv
                                         24   54.2(c), including twenty-four categories of information relating to the Estate's eligibility

                                         25   and entitlement to a fee award, as well as the reasonableness of the total amount of

                                         26   attorneys' fees requested ($98,891.57). In addition, the Estate submitted fifty pages of

                                         27   supporting documentation pursuant to LRCiv 54.2(d), including two Declarations of

                                         28   counsel with task-based itemized statements of the attorney time for which a fee award was
                                                   Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 2 of 7



                                          1 sought.
                                          2          In his five-page February 26 Response [Doc 51] to the Estate's Motion, Plaintiff
                                          3 Brian Erskine does not contest the Estate's eligibility for a fee award under A.R.S. § 12-
                                          4 341.01(A)-(B). Indeed, he does not even mention that statute once.
                                          5          With regard to the Estate's entitlement to a fee award -- and again without contesting
                                          6 any of the authorities cited by the Estate -- Mr. Erskine argues that just one of the seven
                                          7 factors discussed in Associated Indemn. v. Warner, 143 Ariz. 567, 570 (1985), somehow
                                          8 warrants a discretionary denial or reduction in fees. Specifically, Mr. Erskine asserts that
                                          9 the Court's February 1, 2021 Order of dismissal [Doc 46] "would seem to reflect only a
                                         10 partial defense success on the merits" due to its "marked indetermination about contract."
                                         11 Response at 2.
                                         12          As discussed in the Estate's fee motion, however, there was nothing "indeterminate"
                       P.A., ATTORNEYS




                                         13 about the successful results of this case in favor of the Estate. Mr. Erskine filed a breach of
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 contract Complaint against Forrest Fenn seeking the recovery of a treasure chest Mr.
             FOURTH FLOOR




                                         15 Erskine valued at $2-3 million (or its cash equivalent). Mr. Fenn promptly filed a Motion
SACKS TIERNEY




                                         16 to Dismiss the Complaint due to the clear absence of personal jurisdiction. Mr. Erskine
                                         17 opposed that motion, and argued that if the Court nevertheless determined that jurisdiction
                                         18 was lacking, his lawsuit should be transferred to the District Court of New Mexico under
                                         19 28 U.S.C. § 1631, rather than be dismissed.
                                         20          In its February 1 Order, the Court granted Defendants' Motion to Dismiss and agreed

                                         21 with Mr. Fenn that a transfer of the case did not meet Section 1631's requirement that it be
                                         22 "in the interest of justice."
                                         23          [T]ransfer of the case does not serve the interests of justice "where the
                                                     plaintiff fails to make a prima facie showing of a right to relief." Clark v.
                                         24          Busey, 959 F.2d 808, 812 (9th Cir. 1992). Here, Plaintiff's Complaint
                                         25          does not state a claim. Plaintiff alleges that the poem in Defendant's
                                                     Memoir was a unilateral contract that Plaintiff performed by following the
                                         26          clues to a location deemed by Plaintiff to be correct. Importantly, Plaintiff
                                                     does not allege that he physically located the Chest at this site or ever
                                         27
                                                     possessed it in any manner. The Court has serious doubts as to whether the
                                         28          poem is in fact a unilateral contract. Regardless, there's nothing in the


                                                                                           2
                                                   Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 3 of 7



                                          1         poem's contents that would indicate that simply "solving" the poem's clues
                                          2         would in turn entitle a person to the Chest. Rather, the poem's fourth
                                                    stanza states "Just take the chest and go in peace," making it clear that
                                          3         any claim to the Chest's contents will be based on actual physical
                                                    possession of the Chest. Under both Arizona as well as New Mexico state
                                          4
                                                    law, unambiguous contracts are interpreted as written. *** Plaintiff
                                          5         allegedly following the clues to arrive at the "correct" location thus does
                                                    not entitle him to treasure or any type of damages. Courts have very
                                          6         limited resources and it would not serve the interests of justice to obligate
                                          7         the District Court of New Mexico to spend time on this case where
                                                    Plaintiff has failed to allege facts that state a plausible claim for breach
                                          8         of contract.
                                          9 [Doc 46 at 8 (citations omitted) (emphasis added)]
                                         10         In short, the Courts' Order was in no way ambiguous. The Estate entirely prevailed
                                         11 on its personal jurisdiction defense and successfully obtained the dismissal of Mr.
                                         12 Erskine's implausible and untenable Complaint, rather than its transfer to the New Mexico
                       P.A., ATTORNEYS




                                         13 District Court. In addition, the Court agreed that the Estate qualified for an award of
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 attorneys' fees as the "successful party" in an action "arising out of a contract" within the
             FOURTH FLOOR




                                         15 meaning of Section 12-341.01(A). The Estate's overall success was therefore not "partial,"
SACKS TIERNEY




                                         16 but as complete and thorough as it could be.
                                         17         Turning to the reasonableness of the amount of attorneys' fees claimed by the Estate,

                                         18 Mr. Erskine sweepingly contends that "[c]ompared to case substance, the hours expended
                                         19 in defense, rates reflecting seniority, and total Fees appear excessive."            It is well

                                         20 established, however, that such a general challenge to the reasonableness of a fee
                                         21 application is "insufficient as a matter of law." Nolan v. Starlight Pines Homeowners
                                         22 Ass'n, 216 Ariz. 482, 490-91 (App. 2007).
                                         23         Once a party establishes its entitlement to fees and meets the minimum
                                                    requirements in its application and affidavit for fees, the burden shifts to the
                                         24         party opposing the fee award to demonstrate the impropriety or
                                         25         unreasonableness of the requested fees. State ex rel. Corbin v. Tocco, 173
                                                    Ariz. 587, 594, 845 P.2d 513, 520 (App. 1992). "[A]n opposing party does
                                         26         not meet [that] burden merely by asserting broad challenges to the
                                                    application. It is not enough … simply to state, for example, that the hours
                                         27         claimed are excessive and the rates submitted too high." Id. (quoting
                                         28         Arizona v. Maricopa County Med. Soc'y, 578 F.Supp. 1262, 1264 (D.Ariz.


                                                                                            3
                                                   Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 4 of 7



                                          1          1984)[.]
                                          2 Nolan, 216 Ariz. at 491, followed in Assyia v. State Farm Mut. Auto. Ins. Co., 229 Ariz.
                                          3 216, 223, ¶29 (App. 2012): see also LRCiv 54.2(f) ("The responsive memorandum of
                                          4 points and authorities in opposition to a motion for award of attorneys' fees … shall
                                          5 identify with specificity all disputed issues of material fact and shall separately identify
                                          6 each and every disputed time entry or expense item.").
                                          7          Given that Mr. Erskine makes not a single specific objection to the reasonableness
                                          8 of any particular time entries described in the Estate’s fee motion, he has presented no
                                          9 sufficient basis for any reduction of the amount of attorneys' fees claimed. Moreover, to
                                         10 the extent that Mr. Erskine is arguing that the fees requested by the Estate are
                                         11 disproportionate to the purported "simplicity" of this case, as explained in its fee motion,
                                         12 the Estate agrees that this matter could have been resolved more efficiently had Mr. Erskine
                       P.A., ATTORNEYS




                                         13 confined his efforts to addressing the personal jurisdiction issues raised in Mr. Fenn’s early
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 Motion to Dismiss. Instead, however, Mr. Erskine chose to greatly and unnecessarily
             FOURTH FLOOR




                                         15 expand the scope of litigation by engaging in personal attacks and pursuing numerous
SACKS TIERNEY




                                         16 extraneous issues and motions. Mr. Erskine "also should have recognized from a reading
                                         17 of A.R.S. § 12-341.01(A) that, in the event of a loss, the risk of paying [his] opponents'
                                         18 attorney's fees was high." All-Way Leasing, Inc. v. Kelly, 182 Ariz. 213, 219 (App. 1994).
                                         19 "Indeed, one purpose of section 12-341.01(A) is to encourage litigants in contract actions to
                                         20 consider such risks before filing suit." Id.
                                         21          Finally, as he has done in numerous prior motion papers, Mr. Erskine raises two

                                         22 other entirely irrelevant arguments in apparent opposition to the Estate's fee motion. First,
                                         23 Mr. Erskine asserts that defense counsel made improper "threats" during the pre-motion
                                         24 consultation mandated by LRCiv 54.2(d)(1). As that Rule plainly states, the purpose of the
                                         25 consultation is to require the parties to attempt to resolve, in good faith, any disputed issues
                                         26 relating to attorneys' fees before motion practice begins. To facilitate that (telephonic)
                                         27 consultation, defense counsel provided Mr. Erskine in advance with then current working
                                         28 drafts of the task-based itemized statements of fees for both Sacks Tierney and Sommer


                                                                                            4
                                                   Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 5 of 7



                                          1 Karnes & Associates (the final versions of which were used as exhibits to the Estate's fee
                                          2 motion). 1 During the consultation itself, Mr. Erskine offered no suggestions for resolving
                                          3 any disputed fee issues, while defense counsel indicated that the Estate would be willing to
                                          4 accept a substantially reduced payment of attorneys' fees in exchange for mutual releases of
                                          5 all known and unknown claims, including (but not limited to) any claims that the Estate
                                          6 might be considering for malicious abuse of process, as well as Mr. Erskine’s alleged claim
                                          7 to the treasure chest. Such an unsurprising settlement proposal (to which Mr. Erskine never
                                          8 responded) clearly met the "good faith" standard of LRCiv 54.2(d)(1) and was in no
                                          9 manner intended to "threaten" or intimidate Mr. Erskine.
                                         10          Second, consistent with his prior wholly unsupported conjectures, Mr. Erskine
                                         11 asserts that the filing and service of his "exceptional" lawsuit caused Mr. Fenn to "end" the
                                         12 search for his hidden treasure chest, thereby saving potential lives, promoting public safety,
                       P.A., ATTORNEYS




                                         13 and curtailing "projected net court cases." Response at 4. In recognition of this "public
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 service," Mr. Erskine therefore argues that "any Fee award should be stayed pending
             FOURTH FLOOR




                                         15 appeal." Id. Whether or not an appeal stay should be granted has, of course, nothing to do
SACKS TIERNEY




                                         16 with the Estate’s instant motion for attorneys’ fees. Indeed, until such time that a judgment
                                         17 awarding fees is entered, there is nothing to stay. Moreover, if and when such a judgment
                                         18 is entered, the procedure for obtaining a stay pending appeal and supersedeas bond will be
                                         19 governed by Fed.R.Civ.P. 62 and Fed.R.App.P. 8.
                                         20          For all of the reasons discussed above and in its February 12 Motion, the Estate

                                         21 respectfully urges the Court to award it the full amount of attorneys' fees it has requested,
                                         22 particularly given Mr. Erskine's failure to sufficiently challenge the Estate's eligibility for
                                         23 and entitlement to such an award, and the reasonableness of the amount requested.
                                         24
                                                     1
                                                     On page 2 of his Response, Mr. Erskine contends that the attorneys' fees of New
                                         25
                                            Mexico counsel (Sommer Karnes & Associates) should "perhaps" be omitted from any
                                         26 award entered by the Court because he purportedly had no chance to review those fees and
                                            "the total expressed by defense counsel exceeded the written record by over ten thousand
                                         27 dollars ($10,000)." As demonstrated by the attached email transmitting both defense firms'
                                         28 draft fee itemizations to Mr. Erskine, these statements by Mr. Erskine are simply false.


                                                                                           5
                                              Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 6 of 7



                                          1          DATED this 4th day of March, 2021
                                          2                                  SACKS TIERNEY P.A.
                                          3
                                                                              /s/ James W. Armstrong
                                          4                                  James W. Armstrong
                                                                             Brian E. Ditsch
                                          5
                                          6
                                                                             SOMMER KARNES & ASSOCIATES
                                          7
                                          8                                  /s/ Karl H. Sommer
                                          9                                  Karl H. Sommer
                                         10                                  Attorneys for Zoe Fenn Old, as Personal
                                                                             Representative of the Estate of Forrest Burke
                                         11                                  Fenn
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                 6
                                                  Case 3:20-cv-08123-JJT Document 53 Filed 03/04/21 Page 7 of 7



                                          1                               CERTIFICATE OF SERVICE
                                          2         I hereby certify that on March 4, 2021, I electronically transmitted the foregoing
                                          3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                         Brian Erskine
                                                                                1338 Sabatina Street
                                          7
                                                                              Prescott, Arizona 86301
                                          8                                       Plaintiff pro per

                                          9
                                         10                                                       /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13 [2957757]
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                         7
